Exhibit 10.38

     
DATE:
  September 1, 2010
 
   
PARTIES:
  Rockwell Medical Technologies, Inc. (the “Company”)
30142 Wixom Road
Wixom, MI 48393 USA
 
   
 
  Capitol Securities Management, Inc. (the “Advisor”)
100 Concourse Blvd.
Glen Allen, VA 23059
 
   
RECITALS:
   

     WHEREAS, the Company wishes to engage the Advisor to perform certain
investor relations services.
     WHEREAS, the Advisor declares that it is engaged in an independent business
or employed by a party other than the Company and that the Company is not the
Advisor’s sole and only client, customer or employer.
     WHEREAS, the parties hereto wish to enter into a Client-Independent
Advisory / Contractor relationship for their mutual benefit, and further wish to
set forth the terms of such association herein..
AGREEMENTS:
     NOW, THEREFORE, in consideration of the foregoing representations and the
mutual covenants set forth herein, and other good and valuable consideration,
the receipt and sufficiency of which is acknowledged, the Company and the
Advisor agree as follows:

  1.   Services to be Performed. The Company hereby engages the Advisor to
advise and perform work for the Company consisting of exposing the Company to
the equity investment community, which includes but is not limited to: analysts,
money managers, institutional investors, stock-brokers, mutual funds,
broker-dealers, wire-houses, newspapers, television, and trade publications. If
Company desires Advisor to perform any services in addition to those described
above, the terms and conditions relating to such services will be mutually
agreed upon by the parties. The Company acknowledges that: (a) Advisor is not
obligated to devote any specific amount of time to providing advice and
consultation to the Company except as agreed from time to time by the parties
hereto; (b) the scope of work hereunder does not include tax, legal, regulatory,
accounting or other technical advice, and (c) the Advisor is being retained
solely for the Company’s benefit and not for any third party, including the
Company’s shareholders.

1



--------------------------------------------------------------------------------



 



  2.   Fees, Terms of Payment and Warrant. The Company agrees as compensation to
issue to the Advisor 5,000 cashless Common Stock Purchase Warrants (“Warrants”)
for services rendered over a 12 month period commencing with the date of this
Agreement. The terms and conditions of the Warrants will be set forth in a
separate agreement containing the terms and conditions set forth in this
paragraph and such other terms and conditions as are mutually acceptable to the
Company and the Advisor. The Warrants will become earned upon execution of this
Agreement and will have an exercise price of $8.00 per share. The Warrants will
expire at the earlier of (i) May 28, 2013, or (ii) the termination of this
Agreement prior to the one year anniversary of the date of this Agreement (A) by
the Company due to a material breach of this Agreement by Advisor or (B) by
Advisor. A “material breach” would be either (1) a failure to perform, in a
commercially reasonable manner, the services required or to be required under
paragraph 1 of this agreement; or (2) a breach of any of the representations in
paragraph 5 of this agreement. Warrants will become exercisable on the first
anniversary of the date of this Agreement and may be exercised in whole or in
part at any time until their expiration by the submission of an exercise notice
in the form to be attached as an exhibit to the Warrant agreement. The shares
issuable upon exercise will bear a legend restricting transfer. The Warrants
will not be transferable, other than to an affiliate (as defined in Rule 405
under the Securities Act of 1933, as amended) of the Advisor (so long as such
affiliate is an “accredited investor” as defined below and agrees to be bound by
the terms and provisions of this Agreement and the Warrant agreement as if, and
to the fullest extent as, the Advisor), and will bear a legend to that effect.
The Company reasonably believes that all information it provides to Advisor is
accurate and complete in all material respects. Company acknowledges that
Advisor shall be entitled to rely on all such information and materials.     3.
  Instrumentalities. The Advisor shall supply all equipment, tools, materials
and supplies to accomplish the designated jobs or services set forth in
paragraph 1, except if approved by the Company.     4.   Expenses. The Company
shall not be responsible or liable for any expenses incurred by the Advisor in
performing any jobs or services under this Agreement, except accountable
out-of-pocket expenses of Advisor related to the engagement and approved by the
Company.     5.   The Advisor’s Status. This Agreement is not intended to, does
not constitute and shall not be construed as a hiring by either party. The
parties hereto are and shall remain independent contractors. The Advisor retains
the sole and exclusive right to control or direct the manner or means by which
the jobs or services described herein are to be performed. The

2



--------------------------------------------------------------------------------



 



      Company retains only the right to control the results to ensure their
conformity with that specified herein.         The Advisor shall comply with all
federal, state and local laws, and rules and regulations that are now or may in
the future become applicable to the Advisor, its business, equipment and
personnel engaged in accomplishing the jobs or services provided under this
Agreement or arising out of the performance of this Agreement.         Advisor
represents that it is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933 and was not organized
for the purpose of acquiring the Warrants or the underlying shares. Advisor’s
financial condition is such that it is able to bear the risk of holding the
Warrants and the shares underlying the Warrants for an indefinite period of
time. Advisor has sufficient knowledge and experience in investing in companies
similar to the Company so as to be able to evaluate the risks and merits of its
investment in the Company and has so evaluated the risks and merits of such
investment. Advisor understands that an investment in the Warrants and the
shares underlying the Warrants involves a significant degree of risk, including
a risk of total loss of Advisor’s investment, and understands the risk factors
included, or that may be included in the future, in the Company’s periodic
reports filed from time to time with the Securities and Exchange Commission.
Advisor is acquiring the Warrants and the shares underlying the Warrants for its
own account for investment and not for resale or with a view to distribution
thereof in violation of the Securities Act of 1933.     6.   Payroll or
Employment Taxes. The Advisor will not be treated as an employee for federal,
state or local tax purposes or for any other purpose. No payroll or employment
taxes of any kind shall be withheld or paid with respect to payments to the
Advisor, including but not limited to FICA, FUTA, federal personal income tax,
state personal income tax, state disability insurance tax, and state
unemployment insurance tax. The Advisor agrees that it is responsible for making
all filings with and payments to the Internal Revenue Service and state and
local taxing authorities as are appropriate to its status as an Advisor.     7.
  Workers’ Compensation, Unemployment Compensation, Benefits. No workers’
compensation insurance has been or will be obtained by the Company for the
Advisor. The Advisor understands that he is not entitled to unemployment
compensation benefits or any other benefits normally afforded to any employee of
the Company, due to his status as an Advisor.     8.   Indemnification. Except
as otherwise provided in paragraph 4 above, the Company agrees to indemnify,
defend and hold the Advisor, its affiliates,

3



--------------------------------------------------------------------------------



 



      control persons, officers, directors, employees and agents (collectively,
the “Indemnified Persons”) harmless from and against all losses, claims,
damages, liabilities, costs or expenses (including reasonable attorneys’ fees
and disbursements) arising out of the services rendered pursuant to this
Agreement, whether or not the Advisor is a party to such dispute. This indemnity
shall not apply, however, where a court of competent jurisdiction has made a
final non-appealable determination that the Advisor was grossly negligent or
engaged in willful misconduct in the performance of its services hereunder,
which directly gave rise to the loss, claim, damage, liability, cost or expense
sought to be recovered hereunder. Promptly after receipt by an Indemnified Party
of notice of the occurrence of the commencement of any action or proceeding in
respect of which indemnity may be sought against the Company, such Indemnified
Party will notify the Company in writing of the commencement thereof, and the
Company shall be entitled to immediately assume the defense thereof. If the
defense is assumed by the Company, it shall have no further obligation to
indemnify the Indemnified Persons for attorneys’ fees and disbursements). The
reimbursement, indemnity and contribution obligations of the Company under this
paragraph shall be in addition to any liability which the Company may otherwise
have and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Company, the Advisor and any
other Indemnified Person.     9.   Termination. The consulting arrangement
provided herein may be terminated by either party upon 30 days notice. Following
termination, neither party shall have any continuing liability or obligations
hereunder; provided, the terms of section 8 shall survive any termination
hereof.     10.   Law Governing Contract. This Agreement and all questions
arising in connection with it shall be governed by the laws of the State of
Michigan.     11.   Entire Agreement. This Agreement states the entire Agreement
of the parties, and merges all prior negotiations, agreements and
understandings, if any, except for any confidentiality agreements between the
parties. No modification, release, discharge or waiver of any provision hereof
shall be of any force or effect unless made in writing and signed by the parties
hereto. This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their representative laws, personal representatives,
successors and assigns, provided that neither party may assign the Agreement
without the other party’s prior written consent.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement and caused it
to be dated as of the day and year first written above.

            “COMPANY”

Rockwell Medical Technologies, Inc.
      By:   /s/ Robert L. Chioini         Its: Chairman/CEO/President           
    “ADVISOR”

Capitol Securities Management, Inc.
      By   /s/ Mark Hamby         Its: President             

5